       Case 1:21-cv-01892-RA-BCM Document 69 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                         8/25/21
SOUTHERN DISTRICT OF NEW YORK
RAFAEL PERAL,                                          21-CV-1892 (RA) (BCM)
               Plaintiff,                              ORDER
       -against-
BRITTGAB CORP., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On July 13, 2021, plaintiff Rafael Peral and his counsel C.K. Lee moved for sanctions
against defendant Gabriel Weiser and defendants' counsel Ilan Weiser for their out-of-court
conduct during an unsuccessful mediation held earlier that day. (Dkt. No. 45.) On July 20, 2021,
the Court scheduled an evidentiary hearing on the sanctions motion and directed plaintiff Peral,
attorney Lee, defendant Weiser, and attorney Weiser to appear and testify. (Dkt. No. 58.) The
Court further directed plaintiff's counsel to "arrange for the personal attendance of a
simultaneous Spanish translator" for Mr. Peral. (Id. ¶ 4.) On August 4, at plaintiff's request, the
Court rescheduled the hearing for August 24, 2021, at 12:00 noon. (Dkt. No. 67.)

        On August 24, 2021, defendant Weiser and attorney Weiser appeared for the evidentiary
hearing, accompanied by attorney Weiser's law partner Paul Rooney (whose presence was
required because attorney Weiser was to be a witness at the hearing). Attorney Lee also
appeared, with his law partner Anne Seelig, but without Mr. Peral or a translator, and advised the
Court that plaintiff wished to withdraw the sanctions motion. No prior notice of the withdrawal
having been given, defendants moved orally for an award of their reasonable attorneys' fees and
costs incurred in preparing for the aborted sanctions hearing. Plaintiff voiced no opposition.

       On this record – and for the reasons discussed in more detail during yesterday's
proceedings – plaintiff's motion for sanctions is DENIED and defendants' motion for attorneys'
fees and costs is GRANTED pursuant to the 28 U.S.C. § 1927 and Fed. R. Civ. P. 16(f)(1)(C).

         Defendants' fee application is due August 31, 2021. Opposition papers are due
September 15, 2021. Reply papers are due September 30, 2021. If the parties are able to resolve
their remaining fee issues by stipulation, they shall promptly so advise the Court in writing.

Dated: New York, New York
       August 25, 2021
                                             SO ORDERED.


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
